      Case 2:19-cv-00167-PBT Document 45 Filed 02/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NEURO AND CARDIAC                               )
TECHNOLOGIES, LLC                               )
                                                )
       Plaintiff,                               )
                                                )
       V.                                       )   Civil Action No. 2:19cv-00167-PBT
                                                )

                                                ~
NEURONETICS, INC.

___
  D~efi~e_n~da_n_t_ _ _ _ _ _ _ _ _ _)
                                                                                     Fl -D

                                           Judgment

       IT IS ORDERED that Judgment is entered in favor of Defendant

against PlaintiffNeuro and Cardiac Technologies, LLC based on the Court's Or

this case with prejudice because Neuronetics does not infringe asserted U.S. Patent No.

6,366,814.
                      .,~           r:
SO ORDERED this_o"
                 _ /_day of        T-e/;    2020

   a~/41ucit,W
Honorable Petrese B. Tucker




                                                                           ENYD FEB 2 '-/2u2




                                                4
